
	
		II
		109th CONGRESS
		2d Session
		S. 3622
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Cornyn (for himself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize the President to negotiate the creation of a
		  North American Investment Fund between the Governments of Canada, of Mexico,
		  and of the United States to increase the economic competitiveness of North
		  America in a global economy.
	
	
		1.Short titleThis Act may be cited as the
			 North American Investment Fund
			 Act.
		2.Establishment of
			 the North American investment fundThe President is authorized to negotiate
			 with the Government of Canada and the Government of Mexico to establish a North
			 American Investment Fund (referred to in this Act as the Fund)
			 by—
			(1)agreeing to
			 certain amendments to the November 1993 Agreement Between the Government of the
			 United States of America and the Government of the United Mexican States
			 Concerning the Establishment of a Border Environment Cooperation Commission and
			 a North American Development Bank; or
			(2)negotiating an
			 agreement with the Government of Canada and the Government of Mexico to
			 establish and administer the Fund.
			3.PurposesThe purposes of the Fund shall be—
			(1)to increase the
			 economic competitiveness of North America in a global economy;
			(2)to reduce the
			 income gap between Mexico and Canada, and between Mexico and the United States;
			 and
			(3)to promote
			 economic development in Mexico in the areas of infrastructure, education,
			 technology, and job training.
			4.Projects
			 funded
			(a)In
			 generalGrants shall be awarded from the Fund for projects to
			 carry out the purposes described in section 3, including projects—
				(1)to construct
			 roads in Mexico to facilitate trade between Mexico and Canada, and Mexico and
			 the United States;
				(2)to encourage the
			 development and improve the quality of primary, secondary, and post-secondary
			 education throughout Mexico;
				(3)to expand the
			 deployment of communications and broadband infrastructure throughout Mexico,
			 with emphasis on rural and underserved areas; and
				(4)to expand job
			 training and workforce development for high-growth industries in Mexico.
				(b)Project
			 selection
				(1)In
			 generalThe agreement described in section 2 shall include
			 guidelines for determining which projects will receive financial assistance
			 from the Fund.
				(2)PriorityIn
			 selecting grantees to carry out projects described in subsection (a)(1),
			 priority should be given to projects in the interior and southern regions of
			 Mexico that connect to more developed markets in the United States and
			 Canada.
				5.Contributions to
			 the Fund
			(a)In
			 generalThe agreement described in section 2 shall require the
			 Governments of Canada, of Mexico, and of the United States to contribute to the
			 Fund, subject to the limitations under subsection (b).
			(b)Limitations on
			 contributions by the United States and CanadaThe agreement
			 described in section 2 shall include provisions that permit Canada and the
			 United States to contribute to the Fund if the Government of Mexico—
				(1)increases the tax
			 revenue collected by such Government, with the goal of annually collecting an
			 amount of such revenue that is equal to 18 percent of the annual gross domestic
			 product of Mexico; and
				(2)carries out a
			 program of reforms to increase private investment and economic growth, reduce
			 poverty, and maintain economic stability in Mexico.
				6.Term of the
			 FundThe agreement described
			 in section 2 shall require that the Fund—
			(1)operate for an initial period of 10 years;
			 and
			(2)cease operations at the end of such 10-year
			 period, unless the Governments of Canada, of Mexico, and of the United States
			 agree to extend the period of operation beyond such initial period.
			7.ReportNot later than 180 days after the date on
			 which the Government of Mexico complies with the criteria described in
			 paragraphs (1) and (2) of section 5(b), and once every 180 days after such date
			 of compliance and before the finalization of the agreement described in section
			 2, the President shall submit a report to Congress detailing the progress made
			 by the Government of the United States to establish the Fund in accordance with
			 this Act.
		
